MEMORANDUM**
Bakri Awiis appeals the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Awiis contends that his confrontation clause rights were violated when the trial court allowed in hearsay from a non-testifying fingerprint expert. Because there was considerable evidence supporting the verdict, we cannot say that the state court’s conclusion that the error was harmless beyond a reasonable doubt is contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d); Delaware v. Van Arsdall, 475 U.S. 673, 681, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986) (listing factors a reviewing court should consider in determining whether a confrontation clause error is harmless beyond a reasonable doubt).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.